DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snijkers (US20170016584A1).
Regarding claim 1, Snijkers discloses (see figures 1-3):
1. (Original) A surface light source device comprising: plurality of light sources (130) configured to emit light toward a light exit surface of the surface light source device; 
a holding member (170) having an installation surface on which the light sources are installed (fig 3); and 

the reflector being arranged to cover the installation surface of the holding member (fig 3), the reflector including a first reflective sheet (112) having an engagement piece (122) at a peripheral portion of the first reflective sheet and a second reflective sheet (114) adjacent to the first reflective sheet and having an engaged portion (124) that is shiftably engaged with the engagement piece (tabs are inserted into slits and therefore shiftably engaged together).
Regarding claim 2, Snijkers discloses:
2. (Original) The surface light source device according to claim 1, wherein the engagement piece protrudes outward from the peripheral portion of the first reflective sheet, and
the engaged portion includes a slit that is provided on the second reflective sheet and into which the engagement piece is inserted (fig 1).
Regarding claim 4, Snijkers discloses:
4. (Original) The surface light source device according to claim 1, wherein the engaged portion is located at a position inside relative to a peripheral portion of the second reflective sheet such that the peripheral portion of the first reflective sheet overlaps the peripheral portion of the second reflective sheet when the engaged portion is engaged with the engagement piece (fig 1 and par 55).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snijkers (US20170016584A1).
Regarding claim 8, Snijkers does not disclose that the surface light source is for use in a display device. 
However, it would have been obvious to a person of ordinary skill in the art to adapt the tab and slits of Snijkers into a backlight used in a display device in order to achieve an easier to install backlight.
Allowable Subject Matter
Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest “the reflector being fixedly attached to a predetermined position of the holding member by a first adhesive member that adheres the reflector immovably in a direction along the installation surface and a second adhesive member that is disposed between the first adhesive member and a peripheral portion of the reflector and adheres the reflector shiftably in the direction along the installation surface.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
s 3, 5, 7, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to teach or suggest “wherein the engagement piece includes a protruding portion that protrudes from the peripheral portion of the first reflective sheet and has a tapered distal end portion and a retaining portion that protrudes laterally relative to the protruding portion”.
Regarding claim 5, the prior art of record fails to teach or suggest “the first reflective sheet and the second reflective sheet are each made of a resin sheet with a relatively large amount of thermal expansion in a first in-plane direction and a relatively small amount of thermal expansion in a second in-plane direction orthogonal to the first in-plane direction, the engagement piece extends from the peripheral portion of the first reflective sheet in the first in-plane direction, and
the engaged portion engages with the engagement piece shiftably in the first in-plane direction.”
Regarding claim 7, the prior art of record fails to teach or suggest “the reflector is fixedly attached to a predetermined position of the holding member by a first adhesive member that adheres the reflector immovably in a direction along the installation surface and a second adhesive member that is disposed between the first adhesive member and a peripheral portion of the reflector and adheres the reflector shiftably in the direction along the installation surface.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Backlight Device For Liquid Crystal Module (EP 2157474 A1) teaches a single reflective sheet made from resin that is shaped using tabs and slits.

    PNG
    media_image1.png
    364
    266
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875